DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed inventions as found in independent claims 1, 3, 8-13 comprising an anomaly detection device and method comprising the claimed features including the detection of a driving pressure with a driving pressure sensor, and processing module which is configured to compare a detection value detected by the pressure sensor to a predetermined threshold and to perform a discrimination process for determining an anomaly of the fluid controller, a correction process for correcting the predetermined threshold in accordance with the driving pressure of the fluid controller detected by the driving pressure sensor, and a communication process for transmitting a discrimination result of the anomaly of the fluid controller to a server. The prior art of Coleman, Dohi and Brown fails to teach such a processing module which allows the anomaly detection device to function in the claimed manner by correcting a predetermined threshold during operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL M. WEST/Primary Examiner, Art Unit 2861